—Judgment unanimously affirmed. Memorandum: There is no merit to the contention that the warrant application was defective because it failed to establish the reliability of a confidential informant. Reliability was established by the police officer’s affidavit stating that the informant had previously provided information that had resulted in drug arrests (see, People v Moore, 124 AD2d 1032; People v Collier, 89 AD2d 1041, 1042) and by setting forth personal observations by the police of corroborating details (see, People v Elwell, 50 NY2d 231, 237).
Defendant further contends that the search warrant was overly broad because it authorized the search of "persons found in said apartment * * * that might reasonable [sic] be expected to conceal cocaine, crack, or other illegal narcotics on their person”. We disagree. The warrant application established probable cause to believe that the apartment was being used for the sale and distribution of controlled substances. Thus, the issuing Magistrate could infer that anyone present in the apartment was involved in the ongoing illegal activity (see, People v Abernathy, 175 AD2d 407, 408, lv denied 78 NY2d 1073; People v Miner, 126 AD2d 798, 800; People v Betts, 90 AD2d 641, 642).
We also reject the contention that the trial court erred in admitting evidence of defendant’s prior uncharged drug activity. That evidence was properly admitted to prove that defendant possessed cocaine with intent to sell (see, People v Hernandez, 71 NY2d 233, 245-246). We conclude that the court did not abuse its discretion in determining that the probative value of that evidence exceeded its potential prejudicial effect (see generally, People v Ely, 68 NY2d 520, 529; see also, People v Hernandez, supra).
We have reviewed the remaining contention of defendant and conclude that it is without merit. (Appeal from Judgment of Ontario County Court, Harvey, J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Green, J. P., Pine, Lawton, Callahan and Doerr, JJ.